Citation Nr: 1016157	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-12 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
to include as secondary to service connected osteoporosis.

2.  Entitlement to an initial, compensable rating for 
osteoporosis, to include on an extra-schedular basis pursuant 
to 38 C.F.R. § 3.321.
  
3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321.


  
REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to May 
1975.    

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2005 rating decision which the RO, inter 
alia, granted service connection for osteoporosis and 
assigned an initial noncompensable rating effective April 11, 
2005; denied service connection for multi-level lumbar disc 
disease, to include as secondary to service connected 
osteoporosis; and denied entitlement to a TDIU.   In January 
2006, the Veteran filed a notice of disagreement (NOD) with 
the assigned rating for osteoporosis, the denial of service 
connection for multi-level disc disease, and the denial of a 
TDIU.    A statement of the case (SOC) was issued in March 
2006 and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in April 
2006.
As alluded to above, the Veteran's claim for service 
connection was originally characterized as one for service 
connection for multi-level lumbar disc disease. However, to 
more accurately reflect the evidence of record and to give 
the Veteran every possible consideration, the Board has 
recharacterized this claim as reflected on the title page.

The Board also notes that service connection for sprained 
back was previously denied by an unappealed June 1975 rating 
decision, raising a question as to whether the Veteran's 
instant claim for lumbar spine degenerative disc disease and 
degenerative joint disease should be considered as a claim to 
reopen this previously denied claim.  However, the instant 
claim involves the differently diagnosed diseases of 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, diseases that had not yet become manifest 
at the time of the June 1975 denial.  Accordingly, the Board 
finds that the instant claim must be considered, de novo,  as 
an original service connection claim.  See Boggs v. Peake, 
520 F. 3d 1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 
82 F. 3d 399 (Fed. Cir. 1996).

The Board also notes that because the appeal involves 
disagreement with the initial rating assigned for 
osteoporosis following the grant of service connection for 
this disability, the Board has characterized this matter in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability). 

The Board's decision addressing the claim for service 
connection for degenerative disc disease and degenerative 
arthritis of the lumbar spine is set forth below.  The claims 
for a higher, initial rating for osteoporosis and for a TDIU 
are addressed in the remand following the order; these 
matters are being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran experienced two mild back injuries 
in service, a chronic low back disability was not shown 
during service, and there is no competent evidence or opinion 
that there exists a medical nexus between current 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, and the Veteran's military service or her 
service-connected osteoporosis.   
  
CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease and degenerative joint disease and of the lumbar 
spine, to include as secondary to service connected 
osteoporosis, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection on a secondary basis, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This 
letter also requested that the appellant submit any evidence 
in her possession pertinent to the claim, consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect.  The October 2005 RO rating decision reflects the 
initial adjudication of the claim after issuance of the April 
2005 letter.   Hence, the letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.  

Although the appellant was not provided notice of what 
information and evidence was needed to substantiate her claim 
for service connection on a direct basis, the Board finds 
that she has not been  prejudiced by this omission.   
Notably, in the March 17, 2010 brief, the Veteran's 
representative specifically indicated that the Veteran is  
contending that she was treated for back pain during service 
and that the in-service back problem was the cause of her 
current disability.  This line of argument reflects an  
understanding that the underlying evidence necessary to 
substantiate the claim for direct service connection is 
evidence tending to show a current low back disability, an 
injury or event in service and a causal relationship between 
the injury and the current disability.  Consequently, the 
Board finds that the omission of specific, VCAA-compliant   
notice regarding substantiating the claim for direct service 
connection is harmless because the Veteran, through her 
representative, is shown to have actual knowledge of what the 
evidence must show to substantiate the claim.   See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that an 
error in the content of VCAA notice may be cured by actual 
knowledge on the part of the claimant). 

The Board further  notes that the Veteran has not been 
provided specific notice regarding VA's assignment of 
disability ratings and effective dates (in the event service 
connection is granted).  However, the absence of such notice 
is not shown to prejudice the Veteran.  Because the Board 
herein denies the claim for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.   Pertinent medical 
evidence associated with the claims file consists of the 
service treatment records, VA treatment records and private 
treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by her representative on her 
behalf.  The Board also finds that no further RO action on 
this claim, prior to appellate consideration, is required.

In his March 2010 brief, the Veteran's representative appears 
to contend that a VA examination is necessary in order to 
decide the Veteran's claim for lumbar spine disability as he 
noted that a prior October 2005 examination, had not 
addressed the question as to whether the Veteran's current 
low back disability was related to service or to her service-
connected osteoporosis.  The Board finds, however, that a VA 
examination is not necessary in the instant case as the 
evidence does not indicate that the Veteran's claimed low 
back disability or symptoms may be associated with any 
established event, injury, or disease in service or with 
another service-connected disability (i.e. osteoporosis).  
See 38 C.F.R. § 3.159(c)(4).   In this regard, the record 
does not contain medical evidence suggesting such an 
association or evidence of continuity of low back 
symptomatology.  See Mcclendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

.  In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim(s), the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the Veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006)] (rejecting the argument that 
the Board lacks authority to consider harmless error).    See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995) [Parenthetically, the Board notes that in October 
2006, VA amended that portion of 38 C.F.R. § 3.310 pertaining 
to secondary service connection on the basis of aggravation.  
However, as the appellant does not allege, and the evidence 
does not suggest, any secondary medical relationship based on 
aggravation, any further discussion of this amendment is 
unnecessary].

Service treatment records reflect that, in January 1974, the 
Veteran was by medical personnel for complaints of back pain.  
It was noted that she had fallen down a flight of stairs 
earlier that day.  Physical examination revealed pain over 
the left iliac crest posteriorly.  There was no ecchymosis or 
explicit tenderness to touch.  There were no neurological 
symptoms or radiating pain.  An X-ray of the pelvis was 
negative and the Veteran was diagnosed with a contusion.  The 
Veteran was prescribed a mild analgesic, instructed to treat 
the contusion with heat, and was sent home.  

In February 1975 the Veteran was seen by medical personnel 
with a complaint of pain between the shoulder blades and the 
lower back.  It was noted that she had tripped when stepping 
over a piece of metal on the door of a cargo terminal.  The 
Veteran was diagnosed with a sprained back. 

The diagnostic impression following a June 1988 private bone 
scan of the thoracic spine was dextroscoliosis of the 
thoracic spine with otherwise normal scintographic 
examination.

A January 1992 private progress note from Dr. Lloyd reflects 
that the Veteran was noted to have had ongoing diffuse muscle 
joint pain, which had been relatively unchanged since January 
1991.  The Veteran reported that her primary pain was in the 
lower back and both legs.  The pertinent diagnosis was 
ongoing diffuse musculoskeletal pain of unclear cause.  A 
subsequent February 1992 progress note reflects that the 
Veteran continued to have the musculoskeletal pain, which she 
described as more like muscle spasms.  Dr. Lloyd noted that 
lumbar spine films did show moderate degenerative changes at 
L5-S1.  The pertinent diagnosis was low back pain syndrome 
with degenerative disk disease at L5-S1.  

A March 1992 follow-up private progress note reflects that 
the Veteran reported more and more problems with low back 
pain.  The pain seemed to emanate from her back into both 
legs.  There continued to be reduced range of in the lower 
back and a secondary muscle spasm was appreciated.  The 
pertinent diagnoses were diffuse musculoskeletal pain and low 
back syndrome.  A subsequent April 1992 progress note 
reflects Dr. Lloyds' notation that the Veteran continued to 
have primary low back pain, which was spasmodic in nature.  
Physical examination revealed some spasms in the low back.  
There was also some decreased range of motion.  CT scan of 
the lower back showed only degenerative disk disease at L5-
S1.  No disc herniations were appreciated.  A later April 
1992 progress note reflects that the Veteran was not able to 
tolerate physical therapy for her musculoskeletal pain and 
back pain. 

Following a June 1992 private MRI of the lumbar spine, the 
diagnostic impression was  mild herniation of the 3rd 
intervertebral disc between L3 and L4 and bulging of the 4th 
intervertebral disc without evidence of herniation.  

A June 1998 private physical therapy initial evaluation 
report reflects that the Veteran was seen for evaluation of 
her low back pain.  She was scheduled for 12 weeks of 
biweekly physical therapy treatment and was given a home 
exercise program.  

Treatment records from private treating physician, Dr. Scott, 
reflect some evaluation and treatment of low back disability.  
A December 1999 progress note reflects that the Veteran was 
complaining of severe lumbosacral pain, which radiated down 
the right leg all the way to the foot.  A subsequent April 
2003 MRI ordered by Dr Scott produced diagnostic conclusions 
of a likely right posterior recurrent disc protrusion at L3-
4and postoperative changes at L4-5 believed to be asymmetric 
annular bulging toward the left.     It was noted that the 
Veteran did have a history of undergoing lumbar laminectomy 
during the previous year.  

Treatment records from a private treating physician, Dr. 
Lucas, from 1998 to 2005, reflect ongoing treatment for low 
back problems.  On a July 1998 physical examination report, 
the physician noted that the Veteran had had no history of 
back pain until a motor vehicle accident in January 1998.  In 
a subsequent August 1998 progress note, Dr. Lucas noted that 
a recent MRI revealed a true rupture at L4-L5, with an 
extruded fragment in the posterior aspect of the L4 body.  
Subsequent records reflect that the Veteran received a number 
of low back surgeries including an L4-5 decompression, an L3-
4 disectomy and an L3-L5 bilateral laminectomy, partial 
facetotomy, foraminotomy and posterolateral fusion.  

The latter surgery was performed in August 2003 and involved 
placement of interbody biomechanical cages at L3-L4 and L4-
L5.  Then, in February 2005, the Veteran had another car 
accident where her car was rear-ended, which resulted in a 
flare-up of her back pain.  However, X-rays after the 
accident did not appear to show any damage to the fusion 
hardware that was placed from L3 to L5.  The screws and rods 
were in good position and there was no loosening noted.  Also 
the cages were all in good position and there was good bone 
growth in the interbody spaces at L3-4 and at L4-5.  

A subsequent August 2005 progress note reflects that a CT 
scan and myelogram was done to evaluate the spine and that 
the testing produced essentially normal results.  Dr. Lucas 
noted that it looked like a solid fusion from L3 to L5 and 
that the hardware was intact.  There was no stenosis above or 
below the fusion but she did have degenerative changes and 
osteoporosis.  Dr. Lucas believed that it was more likely 
than not that the Veteran's multitude of back and neck 
problems were related to her degenerative and osteoporotic 
spine.  The physician did not find that any further surgical 
intervention would benefit the Veteran.  

VA medical records from May 2004 to April 2005 reflect that 
the Veteran's medical problems were noted to include 
degenerative disc disease of the lumbar spine.   

In a May 2005 statement the Veteran indicated that when her 
bones started to deteriorate several years prior, her health 
got even worse. She noted that she had had three 
laminectomies and spinal fusion surgery for her lower back 
but that she still had pain.  She reported that she could not 
lift anything or bend and could not sit or walk for a long 
period of time.    

On October 2005 VA examination done for purposes of 
evaluating the etiology of the Veteran's osteoporosis, the 
examiner commented that the Veteran's low back symptoms were 
attributable to multi-level disk disease but that she did 
also have postmenopausal osteoporosis.

In the March 2010 brief, the appellant's representative 
indicated that the Veteran contended that the back injuries 
she suffered in service were the cause of her current back 
pain.

After a full review of the record, including the medical 
evidence and statements by the Veteran and on her behalf, the 
Board finds that service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service connected osteoporosis is not warranted.

The foregoing evidence reflects that the Veteran has current 
lumbar spine disability, diagnosed as degenerative disk 
disease.  Also, the service treatment records do show that 
the Veteran had a couple of very minor back injuries in 
service, one in January 1974 and one in February 1975.  
However, it is not shown that these injuries resulted in any 
residual low back disability as there is no indication from 
the service treatment records that any follow-up treatment or 
evaluation was required after either injury.   There is also 
no evidence that the Veteran made any additional complaints 
of low back pain or other symptomatology subsequent to her 
initial treatment for either of these injuries.  Therefore, 
the Board finds that a chronic low back disability was shown 
in service.  Further, the Board notes that as there is no 
evidence of manifestation of arthritis (i.e. degnenerative 
joint disease) of the lumbar spine within the first post-
service year, there is no basis for awarding service 
connection through application of the chronic disease 
presumption.  38 C.F.R. § 3.307, 3.309.

Post service, the first medical documentation of record of 
low back symptomatology is not until 1992.  The Board notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Moreover, none of the medical evidence 
reflecting findings pertinent to the Veteran's lumbar spine 
disability even suggests that there exists a medical nexus 
between such current disability and the Veteran's military 
service, and neither the Veteran nor her representative has 
presented or identified any such existing medical opinion.  
Additionally, the July 1998 physical examination report from 
Dr. Lucas specifically reflects the Veteran's report that her 
back pain did not begin until after a January 1998 auto 
accident and thus tends to indicate that the Veteran's back 
problems are not related to service. 

Similarly, there is also no medical evidence indicating any 
relationship between the Veteran's current lumbar spine 
degenerative disk disease (and any degenerative joint disease 
that may be present) and her military service.  Dr. Lucas did 
comment in August 2005 that it was more likely than not that 
the multitude of the Veteran's back and neck problems were 
related to her degenerative and osteoporotic spine.  However, 
this comment does not tend to indicate that there is a causal 
relationship between the Veteran's osteoporosis and her 
claimed degenerative disc and joint disease.  Instead, it 
simply indicates that both degenerative and osteoporotic 
processes have caused back and neck problems.  Thus, it does 
not provide any basis for finding a medical nexus between the 
osteoporosis and the degenerative disc disease or any 
degenerative joint disease.  The Board also notes that as 
service connection for osteoporosis is already established, 
any manifestations of the disease found to be present in the 
back or the neck are appropriately taken into account when 
assigning a rating for the disability. 

Further, as for any direct assertions by the Veteran and//or 
her representative concerning a relationship between current 
degenerative disc disease (and any degenerative joint 
disease) and service or service-connected osteoporosis, the 
Board notes that no such assertions provide a basis for 
allowance of the claim.   
The matter of the etiology of the disability upon which this 
claim turns is a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran and his representative are not 
shown to be other than laypersons without the appropriate 
training and expertise, neither is competent to render a 
probative (i.e., persuasive) opinion on such a matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.  

For all the foregoing reasons, the claim for service 
connection for degenerative disc disease and degenerative 
joint disease of the lumbar spine, must be denied.  In 
reaching the conclusion to deny the claim, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine, to include as 
secondary to service connected osteoporosis, is denied.  

REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted. 

The VA examination afforded to the Veteran in October 2005 
focused on determining the likely etiology of the Veteran's 
osteoporosis rather than on evaluating the current severity 
of the osteoporosis.  Consequently, it does not provide an 
adequate basis for assigning a disability rating for the 
osteoporosis.  Similarly, the other medical evidence of 
record also does not provide such a basis.  Accordingly, to 
ensure that the record reflects the current severity of the 
Veteran's service-connected osteoporosis, the Board finds 
that a contemporaneous orthopedic examination is needed to 
properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide the Veteran with a 
thorough and contemporaneous medical examination).

The Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the claim for a higher initial rating for 
osteoporosis (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

The Board points out that, as any decision with respect to 
the claim for higher rating for osteoporosis may affect the 
Veteran's claim for a TDIU, this claim is inextricably 
intertwined with the claim for a higher rating.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As the claims should be considered together, 
it follows that, any Board action on the TDIU claim, at this 
juncture, would be premature.  Hence, a remand of this matter 
is warranted, as well.

Prior to arranging for the Veteran to undergo the 
examination, the RO should obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA treatment records dated through April 2005 
from the Columbia, South Carolina VA healthcare system.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment for osteoporosis from the Columbia South 
Carolina VA healthcare system since November 2005, following 
the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should inform the Veteran of the information 
and evidence necessary to support her claim for a TDIU.  The 
RO should also ensure that its notice to the Veteran meets 
the requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)-particularly as regards VA's assignment of 
disability ratings and effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

The RO's adjudication of the claim for a higher initial 
rating should include consideration of whether staged rating 
of the Veteran's osteoporosis is appropriate (pursuant to 
Fenderson cited to above) as well whether any higher rating 
for osteoporosis, on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321(b)(1), is warranted at any stage.  Similarly, 
regarding the claim for a TDIU, the Board points out that, 
even if the percentage requirements for a TDIU set forth in 
38 C.F.R. § 41.6(a) are not met, the RO should also consider 
whether the criteria for invoking the procedures set forth in 
38 C.F.R. § 4.16(b), for award of a TDIU on an extra-
schedular basis, are met.

Accordingly, these matters are hereby REMANDED to the RO,  
for the following action:

1.  The RO should obtain from the Columbia, 
South Carolina VA healthcare system all 
records of evaluation and/or treatment of 
the Veteran's osteoporosis, since April 
2005.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses received 
should be associated with the claims file.  

2.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims on appeal.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
disability ratings and effective dates, as 
appropriate.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2009).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include bone density testing, 
if necessary) should be accomplished (with 
all results made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should determine all the 
joints/bones affected by the Veteran's 
osteoporosis.  The physician should then 
conduct range of motion testing for each 
affected joint.  The physician should 
indicate whether, on examination of each 
affected joint, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination, which is due to the 
osteoporosis.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins. In 
addition, after having considered the 
Veteran's medical history and assertions, 
the physician should indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss due to pain and/or 
due to any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  To the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to her by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for higher 
initial rating for osteoporosis, and the 
claim for a TDIU.  If the Veteran fails, 
without good cause, to report to any 
scheduled examination, in adjudicating the 
claim for a TDIU, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority (to 
include 38 C.F.R. § 3.321(b) and/or 
38 C.F.R. § 4.16(b), as appropriate).  The 
RO's adjudication of the claim for a 
higher initial rating should include 
consideration of whether staged rating of 
the Veteran's osteoporosis pursuant to 
Fenderson cited to above) is appropriate.

8.  If any benefit sought on appeal remain 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes citation to 
and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


